Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Enzon Pharmaceuticals, Inc. 685 Route 202/206 Bridgewater, NJ 08807 Phone: Fax: 908 575-9457 www.enzon.com April 11, 2006 NatImmune A/S Fruebjergvej 3 box 3 DK-2100 Copenhagen Ø Denmark Re: Amendment #1 to License Agreement between NatImmune A/S (NatImmune) and Enzon Pharmaceuticals, Inc. (Enzon) dated September 30, 2005, as amended by Amendment #1 dated November 15, 2005 (the Agreement) Gentlemen: We are writing to confirm the agreement between NatImmune and Enzon that Section 2.3 of the Agreement concerning the terms for an agreement respecting the Baltic Countries, which provision was amended from December 31, 2005 to March 31, 2006 by Amendment #1, be further amended such that March 31, 2006 be changed to September 30, 2006. All other terms of the Agreement shall remain unchanged. Capitalized words used in this letter that are not defined in this letter shall have the meanings attributed to them in the Agreement. Please sign below to acknowledge your agreement with the foregoing. Yours truly, ENZON PHARMACEUTICALS, INC. Accepted and agreed by: /s/ Lawrence R. Miller NATIMMUNE A/S Lawrence R. Miller Vice President and General Counsel By: /s/ Martin Bonde Name: Martin Bonde Title: Chief Executive Officer By: /s/ Claus Berner Møller Name: Claus Berner Møller Title: Chairman
